George, J.
A bill of exceptions assigning error upon a final judgment was filed in the oflice of the clerk of the superior court by delivering it to a deputy clerk, who made thereon an entry of filing on February 22, 1918. It was not filed in the office of the clerk of the Supreme Court until June 4, 1919. It was then docketed with the cases of the March term, 1919. The clerk of the superior court, in transmitting the record, certified that it had not been sent up in time, because the bill of exceptions, when filed in his office by his deputy, was mislaid by the latter, the clerk himself at the time being engaged “with the local exemption board.” The writ of error was certified by the presiding judge on February' 8, 1918, and was made returnable “to the next term of the Supreme Court.” If the writ had been transmitted within the time prescribed by law it would have been returned to the March term, 1918, of the Supreme Court. It was not filed in the Supreme Court in time for the March term, 1918, or the succeeding October term, 1918. Held, -that the motion to dismiss the writ of error must be sustained. Civil Code, §§ 6167, 6185; Earnhart v. Atlanta &c. R. Co., 133 Ga. 59 (65 S. E. 138).

Writ of error dismissed.


All the Justices concur.